Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00002-CR

                                    Ray Lee GARCIA,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-03-0066-CRA
                        Honorable Donna S. Rayes, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 26, 2015.


                                                  _____________________________
                                                  Marialyn Barnard, Justice